Citation Nr: 1218303	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for high blood pressure, to include as secondary to a respiratory disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disorder, to include bronchial asthma.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied reopening the claim of service connection for bronchial asthma, and denied service connection for bilateral hearing loss, tinnitus, and high blood pressure.

The Board notes that the Veteran initially filed a claim of service connection for asthma.  A review of the record reveals that the Veteran's chest and lung symptomatology has been diagnosed as bronchial asthma, bronchopneumonia, right fibrothorax, chronic pansinusitis, and chronic obstructive lung disease.  In this regard, the Board notes that a claim for service connection is not limited solely to the Veteran's lay hypothesis as to a diagnosis; rather, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for bronchial asthma to the broader issue of entitlement of service connection for a respiratory disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a respiratory disorder, bilateral hearing loss, tinnitus, and high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchial asthma, was previously denied in a June 1971 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the June 1971 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disorder, to include bronchial asthma, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision that denied the Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchial asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final June 1971 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchial asthma, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a respiratory disorder, to include bronchial asthma.  The RO originally denied the Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchial asthma, in a decision dated June 1971.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for bronchial asthma was initially denied in a June 1971 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records and VA examination reports.  Subsequently, private treatment records and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of an in-service incident of bronchial asthma.  The evidence submitted subsequent to the June 1971 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the June 1971 decision suggests that the Veteran has suffered from a respiratory condition, to include bronchial asthma, since his time in-service, and has continued to have related symptoms since that time.  Specifically, in a July 2008 statement, the Veteran reported that he was hospitalized for two weeks in Germany for his respiratory condition, and has suffered from the condition since that time. Additionally, the Veteran's subsequent private medical records suggest that the Veteran has continued to complain of and seek treatment for a respiratory condition, to include bronchial asthma.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final June 1971 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a respiratory disorder, to include bronchial asthma is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a respiratory disorder, to include bronchial asthma, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim of service connection for a respiratory disorder, to include bronchial asthma was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a respiratory disorder, bilateral hearing loss, tinnitus, and high blood pressure.

A. Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for a bilateral hearing loss.  However, the Board has reviewed the Veteran's claims file, to include private treatment records, which are void of a diagnosis of bilateral hearing loss.  Nonetheless, on the November 2008 notice of disagreement and October 2009 statement, the Veteran reported that he continued to receive private medical treatment from 1995 to the present.  Additionally, the Veteran reported in a December 2008 statement that he was receiving treatment at the San Juan VAMC since 2006.  The claims file is void of any VA outpatient records.  Because it appears that there may be outstanding VA and private treatment records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, a remand is necessary in order to obtain these outstanding records. 

Additionally, it appears that the RO has not obtained a copy of the Veteran's service personnel records.  The Veteran has reported that his bilateral hearing loss and tinnitus are related to his military service.  However, the Veteran's service personnel records that may contain details of the Veteran's military occupational specialty (MOS) and in-service duties have not been associated with the file.  Accordingly, efforts to obtain a complete copy of the Veteran's service personnel records should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2) (2011).

Furthermore, the Veteran submitted a November 2008 private treatment record.  The Veteran's physician noted that the Veteran had a 50 year history of chronic tinnitus.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology, and is currently being treated for tinnitus, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his tinnitus.  Although the Veteran has been seeking treatment for tinnitus, it remains unclear to the Board whether the Veteran's condition had its onset while he was on active duty.  A medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The claim must therefore be remanded.

B. Respiratory Disorder

The Veteran contends that his respiratory condition had its onset in-service, and continued since that time.

The Veteran's December 1955 entrance and October 1957 discharge examinations noted that the Veteran's lungs and chest were normal.  The Veteran's service treatment records show that in September 1957, the Veteran was treated for viral influenza and an Asiatic strain.  Additionally, after testing, it was noted that the Veteran had right costophrenic angle, which was probably due to old pleural reaction. 

The Veteran was afforded a respiratory VA examination in March 1972.  The examiner diagnosed the Veteran with chronic, severe bronchial asthma, allergen unknown; minimal right fibrothorax, at present undetermined or probably due to an old inflammatory disease (no c-folder was available to the examiner for review); and chronic, severe pansinusitits, from history.  However, the VA examiner failed to specifically state whether any of the Veteran's current respiratory conditions had their onset in-service or were otherwise related to service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's respiratory disorder. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

C. High Blood Pressure

The Veteran contends that his high blood pressure is caused by the medication he is prescribed for his respiratory disorder.

In a May 1971 VA examination, the Veteran was diagnosed with high borderline blood pressure.  Additionally, the physician noted that the Veteran's blood pressure was checked in March 1972, and was found to be 140/120.  Furthermore, the report noted that the Veteran was taking Tedral because he was having asthma a few days before the appointment and the day of the appointment.  Moreover, the Veteran submitted a November 2008 letter from his private treating physician that documented a diagnosis of hypertension.
 
This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  It must be determined if the Veteran's hypertension is caused by and/or aggravated by the Veteran's respiratory condition or any medications taken for that condition.

This must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Therefore, a VA examination is needed before the Board may make an informed decision concerning this claim. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Lastly, the claims file contains statements that are in Spanish and have yet to be translated into English.   These documents have been marked in the claims file.  These records pertain to the Veteran's conditions that are currently on appeal, and are relevant in determining whether the Veteran's current conditions are related to his active duty service, and should be considered in evaluating the merits of his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) Obtain any available outstanding VA treatment records.  Additionally, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2) Make arrangements to obtain the Veteran's complete service personnel records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  The Board is particularly interested in any records pertaining to the Veteran's MOS.  If these records are not available, a negative reply must be provided.

3) The AMC/RO should obtain translations, from Spanish to English, of the marked documents in the claims file, for use in the adjudication of the appeal.  In addition, please review any new evidence submitted for documents that may also require translation.

4) After the forgoing, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The examiner should obtain from the Veteran a full history of his noise exposure and hearing loss symptoms before, during, and after service.  

The VA examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.

Additionally, the VA examiner should state whether it is at least as likely as not that the Veteran's tinnitus had its onset in service or is related to any in-service disease, event, or injury.  

Specifically, the VA examiner should address the Veteran's in-service noise exposure, to include his military occupations and duties, and any possible occupational and recreational noise exposure post-service.    Additionally, the examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure and chronicity of symptomatology, when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Additionally, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's respiratory disorders, to include bronchial asthma.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's respiratory disorders.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's respiratory disorders, to include bronchial asthma, had their onset during active service or is related to any in-service disease, event, or injury.  

The examiner should review and discuss the Veteran's service treatment records, to include the September 1957 treatment record; the March, April, and May 1971 VA examination reports; private treatment records; VA treatment records; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Furthermore, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's hypertension.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed hypertension was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his respiratory condition, to include medications taken for this condition.  Please specifically address whether there was any increase in severity of the Veteran's hypertension that was proximately due to or the result of the Veteran's respiratory condition (to include medications taken for this condition), and not due to the natural progress of hypertension.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records; private treatment records; VA treatment records; March and April 1971 VA examination reports; the Veteran's lay statements, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


